VAN GRAAFEILAND, Circuit Judge,
dissenting:
Plaintiffs based their right to recover in the instant case upon the claim that the defendants violated plaintiffs’ state and federal rights by maliciously prosecuting them. Although, as my colleagues point out, “[t]he jury found both the County and the individual defendants liable for malicious prosecution”, the jury’s verdict was that no damages were caused by the individual defendants but that $300,000 in damages were caused by the County. To say the least, this verdict is bizarre.
Plaintiffs’ arrest and prosecution were brought about by the individual defendants, the active tortfeasors, not by the County. Had the individual defendants not caused plaintiffs’ wrongful arrest and prosecution, plaintiffs could have made no claim for damages against the County. Accordingly, the jury’s statement in response to the district judge’s inquiry that “no damages were caused by any of the individual defendants” is completely inconsistent with the verdict of $300,000 against the County. See Rowell v. John Hutzler Lumber Co., 228 A.D. 158, 161, 239 N.Y.S. 192, aff'd, 255 N.Y. 581, 175 N.E. 322 (1930); Brothers v. Village of Ilion, 224 A.D. 688, 689, 229 N.Y.S. 44 (1928) (per curiam). Moreover, the verdict violated the district judge’s admonition to the jury that “[djamages are computed in the same way against the municipality as damages are computed under the Federal Civil Rights Law for individual defendants, with one exception, punitive damages.... ”
As a general rule, bizarre verdicts are the end product of bizarre trials. This case is no exception. The $300,000 verdict against the County was the jury’s response to excerpts from the report of a State Investigation Commission that were read by the district judge to the jury as if they were gospel. See, e.g.:
There were a number of other reports which are referred to in the State Inves*156tigation Commission reports of an earlier date, a date which preceded the 1981 events at the diner and beyond, so you could find, therefore, that the County had notice earlier than 1981 that there might have been illegal activities by police which were not sufficiently controlled are, therefore, constituting [sic] a course of conduct.
‡ >|c ‡ jjt i¡< j}:
Earlier reports provided the department with notice of the need to reform its procedures in misconduct investigations. However the department did not take that path.
He sjt ¡fc # H« H"
You may consider these findings when you are deciding whether the defendant County of Suffolk is liable to the plaintiffs.
The $300,000 verdict against the County alone could not have been based on a claim that the County maliciously prosecuted the plaintiffs. The plaintiffs were not prosecuted by the County of Suffolk; they were prosecuted by the State of New York. In presenting the case to the grand jury that indicted the plaintiffs and in thereafter conducting the prosecution, the Suffolk County District Attorney represented the State, not the County. Baez v. Hennessy, 853 F.2d 73, 77 (2d Cir.1988), cert. denied, 488 U.S. 1014, 109 S.Ct. 805, 102 L.Ed.2d 796 (1989). The County had no right to dictate, by policy or otherwise, whether or in what manner the prosecution should be conducted. Id. Accordingly, the County could not be held responsible for any aberrations of the District Attorney in the performance of his prosecutorial duties. Id.
Despite this fact, the district judge charged the jury that one of the findings of the State Investigation Commission was that the Suffolk District Attorney’s Office had failed to take appropriate action in other instances where it had been informed of misconduct by its own employees and other law enforcement personnel:
[O]ne of the findings of the commission has been the systematic failure of the District Attorney’s office to investigate and take appropriate action where it has been uncovered or been informed of misconduct by its own employees and other law enforcement personnel.
The judge thereafter charged the jury that the plaintiffs’ claim was that they were injured as a result of the prosecution against them of criminal charges without probable cause “by the individual defendants and other officials of Suffolk County.” It goes without saying that the defendant police officers were not “officials” of Suffolk County. The only “other official ]” who was involved in the prosecution of the plaintiffs was the District Attorney or his assistant. The district judge continued:
A municipal policy may be inferred from the informal acts or omissions of supervisory municipal officials.
In exercising his judgment whether or not to prosecute, a district attorney is not a supervisory official of the county, i.e., an official who sets county policies. Baez, supra, 853 F.2d at 77.
The irony of the district judge’s meandering charge is that the County’s alleged failure to discipline was not the cause of, or the moving force behind, the fabrications of its police officers. The “moving force” of these fabrications was stated by both plaintiffs’ counsel and the district judge. In discussing his clients’ claim during summations, plaintiffs’ counsel told the jury that it did not involve the fight at the diner. He said:
It’s about four lies. It’s not about a road scene and a diner scene. It’s about four stories concocted by police officers, then off duty who decide that they need to protect themselves. It’s not insignificant that Michael Rogers said he didn’t want to be involved because he would be finished.
Ask for his testimony to be read back if you need it. He would be finished if he had any more problems with the Internal Affairs Bureau. You know what that means, that means as you now know Michael Rogers is retired after the fact, as a 20 year officer. It means that if he was finished then, he didn’t get his pen*157sion in a couple of years on the force, if he was finished then.
The district judge reiterated the same theory of liability in his charge:
Here the plaintiffs contend that the defendants pressed the prosecution of themselves out of a personal animus to punish them for the incident at the Pioneer Diner and to protect themselves, rather than to vindicate the law.
The fear of the police officers that they would be reprimanded or punished by the Police Department’s Internal Affairs Bureau is the exact antithesis of the Commission’s finding concerning the County’s failure to punish when it has been informed of misconduct.
In a recent series of eases, the Supreme Court has set forth the requirements for establishing section 1983 municipal liability based upon custom and practice. Quoting Monell v. Department of Social Servs. of New York, 436 U.S. 658, 694, 98 S.Ct. 2018, 2037, 56 L.Ed.2d 611 (1978) and Polk County v. Dodson, 454 U.S. 312, 326, 102 S.Ct. 445, 454, 70 L.Ed.2d 509 (1981), the Court held in City of Canton, Ohio v. Harris, 489 U.S. 378, 389, 109 S.Ct. 1197, 1205, 103 L.Ed.2d 412 (1989), that “a municipality can be liable under § 1983 only where its policies are the ‘moving force [behind] the constitutional violation.’ ” In City of Oklahoma City v. Tuttle, 471 U.S. 808, 824, 105 S.Ct. 2427, 2436, 85 L.Ed.2d 791 (1985), the Court said that there must be a “causal connection” between the municipality’s policy and the constitutional deprivation. Assuming for the sake of argument only that the County of Suffolk could be held liable for the failure of the district attorney or other unnamed officials of Suffolk County to take appropriate action to punish misconduct, there was no “causal connection” between the County’s alleged failure to punish and the police officers’ falsifications, admittedly made for the purpose of avoiding punishment. Because I believe that the plaintiffs thus failed as a matter of law to prove a cause of action against the County, I would dismiss their claim against that defendant.
If I were not voting to dismiss the complaint against the County, I would vote to grant the County a new trial because of prejudicially erroneous rulings by the district judge. I say this with full awareness of the fact that evidentiary rulings generally are governed by the abuse of discretion standard. The district judge abused his discretion when he ruled that the defendants had waived their right to a hearing on the admissibility of the Commission report because they did not request it before the trial began, a ruling that was not palliated by the conducting of a hearing after the jury had been discharged, which mira-bile dictu resulted in a finding that the district judge had not erred in his rulings.
Pretrial conferences are governed by Fed.R.Civ.P. 16. That Rule provides in substance that a court may direct the attorneys for the parties to appear before it in conference to discuss various matters, including the securing of advance rulings from the court on the admissibility of evidence. Rule 16(c)(3). The Rule provides further that, after any conference held pursuant to this Rule, an order shall be entered reciting the action taken, and the order “shall control the subsequent course of the action unless modified by a subsequent order.” Rule 16(e). The importance of this post-conference order has been emphasized by the Judicial Conference. See Handbook for Effective Pretrial Procedure, 37 F.R.D. 255, 271 (1964).
On August 25, 1988 United States Magistrate David Jordan signed an order certifying that all discovery in the instant action was complete and directing the parties to settle a pretrial order in accordance with the district judge’s form. On September 20, 1988 the district judge signed a Civil Pretrial Order setting the case for trial on May 9, 1989, directing the exchange of witness lists two weeks before trial, and stating that “[n]o adjournments will be granted except on excellent cause and two weeks notice.” The attorneys were directed to appear in court two court days before trial “with all exhibits and documents to be used in the case to mark these items for use at trial under the supervision of the Clerk of this Court” and were notified that *158“[fjailure to comply with this requirement shall result in preclusion.”
The district court’s docket contains no reference to a witness or exhibit list filed by plaintiffs, and, although some reference to a witness list is contained in the briefs, I cannot find any such list in the district court files. If plaintiffs served such a list, they did it only one or two days prior to the trial date. I likewise can find nothing in the record or the district court docket to indicate that the parties appeared in court two days prior to trial with all their proposed trial documents and had them marked as exhibits.
The only pretrial reference to the Commission’s report is contained in the transcript of plaintiffs’ argument for reconsideration of the district judge’s refusal to dismiss the individual defendants’ counterclaim, which took place on March 1, 1989, just eight days prior to the trial date. That argument concluded with the following colloquy between the district judge and plaintiffs’ counsel:
Our position also is that there is no additional evidence that needs to be developed. The record evidence is clear. The only additional potential evidence that might come in depending on what Dean Tragger’s commission finds, depending on the substance and facts of that commission record is, is evidence that in fact the County of Suffolk, perhaps through the County Attorney’s Office and the District Attorney’s Office of — as I pointed out, if you will, be a singing wagon to protects [sic] police officers and law enforcement out there. If that report bears on this, which we believe it will, and we — we believe that under the facts of this case, particularly in light of what the Appellate Division said and in light of the Police Department at the outset reflected, there is very serious harm, evidence and concern that this counterclaim is being asserted in bad faith.
The Court: You can move at trial to conform the pleadings to the proof and I will consider it at that time.
The next reference to the Commission report was made on May 9, 1989 during a preliminary conference between the district judge and counsel before the jury was sworn, at which time plaintiffs’ counsel made an in limine application for admission of the Commission report. At that time, the following exchange took place between the court and plaintiffs’ counsel:
Mr. Meyerson: We are going to propose in the context of our Monell claim to put into evidence three reports, Your Honor, the most recent of which came out at the end of last — about two weeks ago, the State of New York Commission of Investigation.
The Court: Denied. You may submit a brief on it.
Mr. Meyerson: Your Honor, can I just point out to you that this — there is a recent Supreme Court decision. Let me just tell you the Supreme Court decision. It came down last term and the issue in that was whether or not—
The Court: Submit a brief. You may not refer to it in your opening. I am not going to decide this in a hurried way.
Denied for the time being. Submit a brief.
On the following day, May 10, the district judge heard argument on a motion by Commission counsel to quash a subpoena for a portion of the Commission’s records served upon it by the plaintiffs’ counsel. At that time, the following colloquy occurred between the district judge and plaintiffs’ counsel:
The Court: Well, what relevance does that have that they believe that improper acts or didn’t believe that improper acts is hearsay. I — their opinion, the first opinion for the Court is really hearsay. It’s inefficient.
Mr. Meyerson: Well, let me just — the report, I just — maybe I’m arguing the report in terms of the admissability of the report.
The Court: Look, you’re arguing now an investigator for the Commission for the first place and I’m not going to allow — what is the second question?
*159Mr. Meyerson: If the case was investigated, what did you investigate?
The Court: All right, I’m not going to allow that.
Mr. Meyerson: What were your findings?
The Court: I’m not going to allow that.
Mr. Meyerson: And why wasn’t the case addressed in your public report?
The Court: And I’m not going to allow that. Certainly, that’s a matter of discretion of the Commission. I’m not going to delve into the mental processes of the Commission in making investigation and reporting.
On May 11 the district judge, without even indicating that he had read the Commission report or the laws under which it operated, stated simply and without elaboration that he found it to be trustworthy. The defense counsel stated that he continued “the objections that were raised in the brief that was submitted to Your Honor.” He stated that he believed there should be a hearing on the trustworthiness of the report prior to its entry into evidence. He said that he was raising this argument in response to the court’s request that he submit a brief on the issue. The court told defense counsel that he had not asked for a hearing although he knew in advance that the report was being offered; that had he asked for a hearing before the trial began the court would have been pleased to give it to him. The court continued:
However, in order to meet your problem so that your client is not prejudiced by your failure to raise the issue in a timely way, should the County be found liable, I will permit you to seek and I will consider favorably a motion for a post-trial review of trustworthiness.
The court continued:
I am very reluctant to allow this in, but I am not going to sit here for weeks and weeks and weeks and in effect retry the [Commission] matter, which is what would be required if the plaintiffs were to make out a case under Monell.
Though it is a very difficult problem, I understand it, I may be creating egregious error at the moment, but I will live with it and let’s see what happens.
I believe that the district judge was prescient when he said that he might be committing egregious error. At the time plaintiffs’ counsel made his in limine motion for the admission of the Commission report, the district judge was fully aware that the admissibility of that report was going to be a crucial issue in the case. The jury had not yet been sworn and could have been either discharged or sent home so that a hearing could have been conducted. In my opinion it was prejudicial error for the district judge to hold that the defendants had waived a hearing on the admissibility of the Commission report because they had not demanded it before plaintiffs’ in limine motion was made. This prejudice was exacerbated by the manner in which the district judge handled the report, which was described in the district judge’s own words as follows:
With respect to the issue of the [Commission] report, my intention is to put the basic conclusions, there are a few paragraphs that I marked. We can talk about it later — to the jury under very strict instructions, informing them of the nature of the hearsay because I do not want this case to go on for weeks and weeks while I put before this jury the scores of cases that the [Commission] considered.
I suggest that what the district judge “[did] not want”, the defendants were entitled to have.
Many years ago, the Supreme Court observed that “questions respecting the admissibility of evidence are entirely distinct from those which respect its sufficiency or effect.” Columbian Ins. Co. v. Lawrence, 27 U.S. (2 Pet.) 25, 44, 7 L.Ed. 335 (1829). “Admissibility”, says Wigmore, “falls short of proof or demonstration.” 1 Wigmore on Evidence § 12, at 692 (1983). The substance of this precept has been incorporated in Fed.R.Evid. 104(e). Rule 104(a) provides that “preliminary questions concerning ... the admissibility of evidence shall be determined by the court....” Subdivision (e) of the same Rule provides, *160however, that “[t]his Rule does not limit the right of a party to introduce before the jury evidence relevant to weight or credibility.” This simple doctrine has been adopted by almost every state in the nation. See Crane v. Kentucky, 476 U.S. 683, 689, 106 S.Ct. 2142, 2146, 90 L.Ed.2d 636 (1986). It must be read in conjunction with Rule 803(8)(C), which excludes public reports and records found to be trustworthy from the application of the hearsay rule. See Bradford Trust Co. v. Merrill Lynch, Pierce, Fenner and Smith, Inc., 805 F.2d 49, 54 (2d Cir.1986) (“[t]he weight and credibility extended to government reports admitted as exceptions to the hearsay rule are to be determined by the trier of fact.”); Rosario v. Amalgamated Ladies’ Garment Cutters’ Union, 605 F.2d 1228, 1251 (2d Cir.1979), cert. denied, 446 U.S. 919, 100 S.Ct. 1853, 64 L.Ed.2d 273 (1980) (weight and credibility of police report “were matters for the jury, which might be (and were) explored on cross-examination.”); McClure v. Mexia Independent School Dist., 750 F.2d 396, 400 (5th Cir.1985) (citing Plummer v. Western Int’l Hotels Co., 656 F.2d 502, 505 n. 9 (9th Cir.1981), for the proposition that the defendant is free to point out deficiencies in an EEOC determination with regard to the weight, if any, to be given by the trier of fact to the determination.); Fayson v. Schmadl, 126 F.R.D. 419, 420 (D.D.C.1988) (“the major premise of [defendant’s] argument — that the defendant is entitled at trial to scrutinize the circumstances surrounding the preparation of an official report — is unassailable.”); Lempert & Saltzburg, A Modern Approach to Evidence 1065 (2d ed.) (“the objecting party is not precluded from attacking the additional evidence by any permissible means.”).
In Beech Aircraft Corp. v. Rainey, 488 U.S. 153, 168, 109 S.Ct. 439, 449, 102 L.Ed.2d 445 (1988), the Court described as the “ultimate safeguard” the opponent’s right to present evidence tending to contradict or diminish the weight of an admitted report. The district judge said that he “didn’t think [that Beech] was binding.” In support of this peculiar ruling, the district judge said that the reason for the ruling “was obvious, that case involved a technical issue.” The district judge continued, “[t]his is a political social issue, and there is much more reason for allowing the matters in that were allowed in in Beach [sic] than there are in this case.” In my opinion, the district court’s reasoning is completely awry. If ever there was a case in which a public report should have been subjected to intense scrutiny, this is it. It is quite obvious that the $300,000 verdict against the County alone resulted from the Commission’s findings that the district judge read to the jury.
When we put Rules 803(8)(C) and 104(e) together, as we must, we see that a finding of trustworthiness by the court only gets the report into evidence; the opponent must be given the opportunity to prove to the jury that the report is not sufficiently trustworthy to be believed and sufficiently credible to be probative. “Although the rule [803(8)(C)] is designed to assume the admissibility of a report in the absence of affirmative indicia of untrustworthiness, there is no indication that Congress intended for the reports to escape searching examination. Allowing the jury to evaluate the reports after careful cross-examination and the presentation of expert testimony, therefore, serves both of these functions well; it permits admission without sacrificing scrutiny.” Ellis v. International Playtex, Inc., 745 F.2d 292, 303 (4th Cir.1984).
By keeping the Commission report out of evidence for the purpose of saving time, and instructing counsel that he was “not going to delve into the mental processes of the Commission in making investigation and reporting”, the district judge precluded the defense from effectively attacking the report. When a report is as generalized and wide-ranging as the one at issue herein, the only logical and practical method of controverting it is by challenging the qualifications, credibility and biases of the investigative body and the legitimacy, fairness and wisdom of its methodology. Unless the defendants could explore with the jury the incidents upon which the Commission based its findings of wrongdoing, they *161were denied effective cross-examination and rebuttal. Unlike the district judge, the jury might have been troubled by evidence that counsel for the Commission who played a leading role in preparing its report had never been a prosecutor, legal aid defense lawyer, police officer, or detective; that he had never tried a case and was unfamiliar with grand jury proceedings; that over two-thirds of the Commission’s hearings were private rather than public and many of them were conducted without at least two of the Commission members being present as required by section 73(9) of N.Y.Civ.Rights Law and section 7502(11)(d) of N.Y.Unconsol.Law; that the Commission granted witness immunity in violation of section 7507 of N.Y.Unconsol. Law; and that some of the witnesses upon whom the Commission relied were criminals, whose testimony was less than trustworthy or credible. Perhaps most of all, the jury would have been unhappy with the persistent reluctance of the Commission’s counsel to disclose what had transpired during a large portion of the Commission’s investigation.
I cannot complete my discussion of what I believe was a prejudicially unfair trial without mentioning the district judge’s handling of the decision of the Appellate Division, Second Department, in the case of People v. Gentile, 127 A.D.2d 686, 511 N.Y.S.2d 901 (1987). The court there reversed the convictions of Gentile for robbery and Rydstrom for robbery and assault and dismissed the indictment, stating as it did so that the evidence was implausible and was insufficient in quality and quantity to justify the verdicts and that no robbery in fact had occurred. Evidence that the plaintiffs were acquitted of their State charges, which easily could have been stipulated, was necessary to sustain their claim of malicious prosecution. Proof of the appellate court’s findings, however, was grossly improper. Rule 803(22) of the Fed. R.Evid. permits evidence of a conviction to be admitted “to prove any fact essential to sustain the judgment.” For good reason, this exception to the hearsay rule does not apply to judgments of acquittal. In the first place, a judgment of acquittal does not necessarily mean that the defendant is innocent; it means only that the government has not met its burden of proof beyond a reasonable doubt. See United States v. Viserto, 596 F.2d 531, 536-37 (2d Cir.), cert. denied, 444 U.S. 841, 100 S.Ct. 80, 62 L.Ed.2d 52 (1979); McKinney v. Galvin, 701 F.2d 584, 586 n. 5 (6th Cir.1983); United States v. Kerley, 643 F.2d 299, 300-01 (5th Cir.1981). In the second place, the issues of trustworthiness and credibility are “totally unsuited to evaluating judicial findings.” Zenith Radio Corp. v. Matsushita Elec. Indus. Co., 505 F.Supp. 1125, 1185 (E.D.Pa.1980). “This result follows because the process of determining trustworthiness, either in limine or by way of defense at trial (if a preliminary determination of trustworthiness were made), cognizes the possibility of calling the author of the factfinding, or his staff members, as witnesses so as to impeach their work. That just cannot be done under the F.R.E. with respect to a judge.” Id.
Moreover, because the findings in the state case were made by judges, “they would likely be given undue weight by the jury, thus creating a serious danger of unfair prejudice.” Id. at 1186. As the district judge himself noted on a happier occasion, “The danger is that jurors might exaggerate their worth.” 4 J. Weinstein & M. Berger, Weinstein’s Evidence If 803(22)(01), at 803-354. This danger is present whether evidence of the state court’s language is admitted through the front door or, as here, through the back.
Over the County’s objection, the district judge permitted plaintiffs to introduce into evidence a report of Police Inspector Thomas Loughlin that quoted the Appellate Division decision verbatim, refusing the County’s request to redact the prejudicial language. Thereafter, plaintiffs’ counsel took advantage of the district judge’s ruling by including references to the Appellate Division’s findings in his questions, e.g.: “which found that the testimony of complainant Detective Robert Susino was not credible”; “It is true, however, the Appellate Division did say we also find the description of how the theft allegedly occurred to be implausible; isn’t that correct?”; “implausible coming from that Ap*162pellate Court is not perjury per se, is it, but it’s making a fairly significant statement, isn’t it?” We blink reality if we do not recognize that the State Appellate Division’s findings on the issue of the individual defendants’ credibility played a preju-dicially important role in the determination of that issue by the jury in the instant case. The findings should not have been admitted.
To sum up, we have in this case a bizarre and improper verdict awarding damages against only one of several defendants found guilty of malicious prosecution, in a case that should not even have gone to the jury as to that defendant. We have an erroneous ruling on the issue of waiver and a resultant post-trial trustworthiness hearing that hardly can be said to present the appearance of justice that is so important in the law. We have defendants required to defend against findings excerpted from the report of a State Investigation Commission, which could not be challenged before the jury in an adequate and proper manner, together with improperly admitted findings of a New York appellate court that could not be challenged in any way by the defense. We have plainly erroneous eviden-tiary rulings and an improper charge concerning the County’s responsibility for the alleged prosecutorial deficiencies of its district attorney. In short, we have here a case of a judgment that should not be permitted to stand.